Citation Nr: 1635287	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  14-22 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).

(The issue of entitlement to service connection for diabetes mellitus is the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1968 to May 1970.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the RO in Winston-Salem, North Carolina, which, in pertinent part, denied service connection for PTSD.  This matter was first before the Board in June 2014, where the Board remanded the issue on appeal for the issuance of a statement of the case (SOC).

The Board notes that it has issued a separate decision on the claim for service connection for diabetes mellitus.  In that matter, the Veteran is represented by a private attorney who was involved in the diabetes mellitus claim for many years prior to the filing of the PTSD claim.  In September 2011, the Veteran filed a VA Form 21-22 assigning the North Carolina Division of Veterans Affairs (NCDVA) as representative.  Subsequently, in November 2012, the Veteran filed a VA From 21-22a that appeared to reassign the private attorney as representative.  Based upon this, the September 2011 VA Form 21-22 contains a note that representation was "revoked in favor of private attorney;" however, in a March 2014 Statement in Support of Claim, via VA Form 21-4138, the Veteran stated that the private attorney was only representing the Veteran on the diabetes mellitus issue, and that the NCDVA would be representing him on the PTSD issue.

Based upon the above, in its June 2014 Remand, the Board noted that NCDVA was representing the Veteran on the claim for service connection for a psychiatric disorder.  Nothing in the record indicates that the private attorney has subsequently taken over representation on the mental health issue.  Further, the VA Form 9 perfecting the appeal for the instant matter was submitted to VA by the NCDVA.  As such, the Board finds that the NCDVA continues to represent the Veteran on the claim for entitlement to service connection for a psychiatric disorder.

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Board Videoconference Hearing

The Veteran has not previously had a hearing before the Board on the issue of service connection for a psychiatric disorder.  As discussed above, when the issue on appeal was previously before the Board, it was remanded for the issuance of a SOC.  After the issuance of the SOC in January 2016, the Veteran subsequently perfected the appeal, via VA Form 9, that same month.  Per the VA Form 9, the Veteran requested that a videoconference hearing before the Board be scheduled.  Further, the March 2016 VA Form 8, Certification of Appeal, notes that a Board videoconference hearing has been requested.  To date, no hearing has been scheduled.  Because the RO schedules videoconference hearings, a remand of the issue on appeal to the RO is warranted to schedule the Veteran for a Board videoconference hearing.

Accordingly, the case is REMANDED for the following action:

At the earliest available opportunity, the RO should schedule a Board videoconference hearing at the RO before a Veterans Law Judge in Washington, D.C.  The RO should notify the Veteran and the representative (NCDVA for this claim) of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2015).  After the hearing, the record should be returned to the Board in accordance with current appellate procedure.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




